DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-12, 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 11, 17 recites the limitation "the third-party databases" in line 3 (claim 5). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets “the third-party databases” as: “one or more third-party databases.”
Claim 6 is rejected as being dependent on claim 5.
Claim 12 is rejected as being dependent on claim 11.
Claim 18 is rejected as being dependent on claim 17.
Claims 7 recites the limitation "the blockchain" in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets “the blockchain” as: “a blockchain.”
Claims 8-12 are rejected as being dependent on claim 7.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 7 is drawn to a method which is within the four statutory categories (i.e., method). Claim 13 is drawn to a system which is within the four statutory categories (i.e., machine).
Independent claim 1 (which is representative of independent claim 7) recites…generate a single-purpose patient ID (SPPID) for a patient; receive an electronic prescription having a plurality of parameters…; initiate a new prescription transaction for the patient…using the prescription, the SPPID, and no patient-identifying information; receive a prescription transaction edit from one or more providers; generate [instructions] configured to edit at least one of the plurality of prescription parameters and write an edit record…; generate a close record based on the edit record, the close record indicating a drug and a price to be paid and write the close record…; and initiate one or more digital currency transactions related to the prescription transaction once the close record has been written...
Independent claim 13 recites…access and retrieve patient identifiable information (PII) and generate a non-patient-identifiable Single Purpose Patient ID (SPPID) for a patient…store the SPPID and non-patient-identifying information related to the patient transaction…, edit the prescription transaction…, execute [instructions] related to the prescription transaction…and control the execution of digital currency transfers related to the prescription transaction...
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “computer system” (claims 1, 13), “computer program” (claim 7), the claim encompasses rules or instructions to fill a prescription for a patient. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., computer system having processors, computer-readable storage media; blockchain; smart contract; an electronic medical record system) to perform the abstract idea. Claim 7 recites additional elements (i.e., server system having processors; an electronic medical record system; blockchain; smart contract) to perform the abstract idea. Claim 13 recites additional elements (i.e., computer system having processors, computer-readable storage media, an EHR application programming interface (API), a blockchain API; blockchain; smart contract) to perform the abstract idea. Looking to the specifications, a computer system having processors, computer-readable storage media, application programming interfaces (API) is described at a high level of generality (page 12, line 12 – page 16, line 11), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the electronic medical record system only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Also, although the claims add a blockchain, smart contract, the blockchain and smart contract are merely used as a tool in its ordinary capacity to perform an existing process, which does not impose meaningful limits on the scope of the claim. Also, the claims recites the additional elements of “store a blockchain,” which only provides the input data for the performance of the abstract idea, and as such, amounts to insignificant extrasolution activity (i.e., data gathering). See: MPEP § 2106.05(g). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computer system having processors, computer-readable storage media, application programming interfaces (API)) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “one or more computer-readable storage media configured to store a blockchain” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Brunner (U.S. Patent App. Pub. No. US 2019/0156938 A1) (Brunner: ¶ 0015) and Blackley et al. (U.S. Patent App. Pub. No. US 2019/0198144 A1, hereinafter referred to as "Blackley") (Blackley: ¶ 0067), storing a blockchain (i.e., ledger) is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, storing and retrieving information in memory has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-6, 8-12, 14-20 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-4, 8-10, 14-16, 19-20 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 5-6, 11-12, 17-18 further recites the additional elements of “third-party databases,” which only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (U.S. Patent App. Pub. No. US 2019/0156938 A1) in view of Blackley et al. (U.S. Patent App. Pub. No. US 2019/0198144 A1, hereinafter referred to as "Blackley").
Regarding claim 1, Brunner teaches an electronic health record data blockchain system configured to process a prescription transaction for a patient comprising: 
a computer system comprising one or more processors programmed to execute computer program instruction that, when executed, cause the computer system (Brunner: ¶ 0150) to: 
generate a single-purpose patient ID (SPPID) for a patient (Brunner: ¶ 0032, i.e., “Patient IDs can be derived from a unique string, such as the patient's Social Security Number, and can include a secret salt”; ¶ 0106, i.e., “patientID: The unique ID of the patient that the prescription is made for”); 
receive an electronic prescription having a plurality of parameters (Brunner: ¶ 0017, i.e., “prescription information (e.g., type of drug, patient, quantity, dose, pharmacy . . . )”) from an electronic medical record system (Brunner: figure 2, i.e., “Physician provides RX” 202 from “Prescriber Platform” 110 to “RX Server” 100; ¶ 0037, i.e., “The prescription information and association with tokens is transmitted to the RX server at 202”; ¶ 0126); 
initiate a new prescription transaction for the patient on the blockchain using the prescription, the SPPID, and no patient-identifying information (Brunner: ¶ 0056, i.e., “RX issue transaction is a data record that includes the prescription hash and identifiers for the corresponding physician, pharmacy, and patient,” which Examiner interprets as including the claimed no patient-identifying information because the patient ID is a “unique string” not including the patient’s name or date of birth); 
Yet, Brunner does not explicitly teach, but Blackley teaches, in the same field of endeavor, 
one or more computer-readable storage media configured to store a blockchain (Blackley: ¶ 0067, i.e., “one or more computer-readable storage mediums storing a blockchain are provided”); 
receive a prescription transaction edit from one or more providers (Blackley: ¶ 0025, i.e., Examiner interprets the “the patient (e.g., in consultation with the prescriber) selects…an alternative medicine” as the claimed prescription transaction edit being received from one or more providers); 
generate a smart contract configured to edit at least one of the plurality of prescription parameters (Blackley: ¶ 0025, i.e., Examiner interprets “the BCPM system may record in the blockchain a selected alternative transaction that identifies the selected alternative medicine (if any)” as the claimed edit because identifying an alternative medicine edits the original medicine information, which in the context of Brunner, could be the claimed at least one of the plurality of prescription parameters; ¶ 0049, i.e., “Aspects of the BCPM system may be implemented with smart contracts for various transactions”) and write an edit record to the blockchain (Blackley: ¶ 0025, i.e., “the BCPM system may record in the blockchain a…new prescription transaction to override the original prescription transaction”; ¶ 0049, i.e., “Aspects of the BCPM system may be implemented with smart contracts for various transactions”); 
generate a close record based on the edit record, the close record indicating a drug and a price to be paid and write the close record to the blockchain (Blackley: ¶ 0031, i.e., “an incentive token may specify that the patient will receive a discount when the prescription is next dispensed, a certain percentage discount for in-store or online purchases”; ¶ 0037, i.e., Examiner interprets the “transaction to create an incentive token that is owned by the patient” as the claimed close record; ¶ 0065, i.e., “records in the blockchain an incentive transaction indicating that the patient is owner of an incentive token for the incentive”); and 
initiate one or more digital currency transactions related to the prescription transaction once the close record has been written to the blockchain (Blackley: ¶ 0031, i.e., “if a patient wants to redeem an incentive token when making an in-store purchase, the BCPM application may display a Quick Response (“QR”) code that identifies the incentive token. A point-of-sale system of a pharmacy may be augmented to interface with the BCPM system. In such a case, the point-of-sale system may scan the QR code, adjust a purchase price based on the incentive, and coordinate the recording of an incentive token transaction that inputs the incentive token that is owned by the patient and outputs an incentive token that is owned by the pharmacy”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the receive a prescription transaction edit from one or more providers, generate a smart contract configured to edit at least one of the plurality of prescription parameters and write an edit record to the blockchain, generate a close record based on the edit record, the close record indicating a drug and a price to be paid and write the close record to the blockchain; and initiate one or more digital currency transactions related to the prescription transaction once the close record has been written to the blockchain, as taught by Blackley, within the system of Brunner, with the motivation to “discuss options in real time to identify an appropriate medicine, dosage, pharmacy, and so on that will increase the chances of having a prescription dispensed and reduce the chances of an abandonment” (Blackley: ¶ 0026).
Regarding claim 2, Brunner and Blackley teach the electronic health record data blockchain system of Claim 1, wherein the prescription transaction edit changes a dosage amount or a dosage frequency (Blackley: ¶ 0025, i.e., Examiner interprets “the patient (e.g., in consultation with the prescriber) selects…an alternative medicine” as the claimed changes a dosage amount or a dosage frequency because alternative medicines include different medicines, different dosages, different delivery mechanisms; ¶ 0037, i.e., “the BCPM application may provide a user interface that guides the patient through recommended questions to help in evaluating in consultation with the prescriber the cost/benefit tradeoffs of the different medicines, different dosages, different delivery mechanisms”).
Regarding claim 3, Brunner and Blackley teach the electronic health record data blockchain system of Claim 2, wherein the prescription transaction edit is generated from an analysis of received patient clinical data and the electronic prescription (Blackley: ¶ 0025, i.e., Examiner interprets the “alternative medicines” as being generated from the claimed analysis of received patient clinical data and the electronic prescription because the “alternative medicines” are identified by analyzing which ones are “more effective” compared to “the prescribed medicine” and effectiveness is determined by patient-reported outcomes, which are the claimed received patient clinical data; ¶ 0035, i.e., “retrieve approved alternative medicines for a prescribed medicine and/or condition…if the patient-reported outcomes for a medicine indicate that the medicine is not effective at treating a certain condition, then the medicine may be removed as an approved medicine for that condition. As another example, a high-cost medicine may be removed as an approved medicine when a low-cost medicine is identified by patients as being equally effective”).
Regarding claim 4, Brunner and Blackley teach the electronic health record data blockchain system of Claim 1, wherein the prescription transaction edit changes the drug prescribed based on potential drug interactions (Blackley: ¶ 0032, i.e., “The validating of a prescription may include the checking of various requirements to ensure…that the prescribed medicine will not interact negatively with other medicines that the patient is taking…The validation of a prescription may be performed when the prescription is written by a prescriber”).
Regarding claim 5, Brunner and Blackley teach the electronic health record data blockchain system of Claim 4, wherein the prescription transaction edit is generated from an analysis of transaction information with patient clinical data (Blackley: ¶ 0032, i.e., “The validating of a prescription may include the checking of various requirements to ensure…that the prescribed medicine will not interact negatively with other medicines that the patient is taking”) retrieved from the third-party databases (Blackley: ¶ 0049, i.e., “The patient store may include databases that store the medical history, demographic information, and so on of patients”; ¶ 0054, i.e., “The formulary information may be stored in the patient store”; ¶ 0062, i.e., “records for the patient from the patient store…whether the prescription is a duplicate or near duplicate prescription for the patient”).
Regarding claim 6, Brunner and Blackley teach the electronic health record data blockchain system of Claim 5 wherein the third party databases include information about potential drug interactions with other drugs (Blackley: ¶ 0049, i.e., “The drug interaction system…for accessing information describing negative interactions between various drugs”) and patient risk factors (Blackley: ¶ 0049, i.e., “The patient store may include databases that store the medical history, demographic information, and so on of patients”; ¶ 0054, i.e., “The formulary information may be stored in the patient store”; ¶ 0062, i.e., “records for the patient from the patient store…whether the prescription is a duplicate or near duplicate prescription for the patient”).
Regarding claim 7, Brunner teaches a method of providing blockchain-based electronic health record data patient transactions, the method implemented by a server system comprising one or more processors executing computer program instructions that, when executed, perform the method (Brunner: ¶ 0150), comprising: 
generating a single-purpose patient ID (SPPID) for a patient (Brunner: ¶ 0032, i.e., “Patient IDs can be derived from a unique string, such as the patient's Social Security Number, and can include a secret salt”; ¶ 0106, i.e., “patientID: The unique ID of the patient that the prescription is made for”); 
receiving an electronic prescription having a plurality of parameters (Brunner: ¶ 0017, i.e., “prescription information (e.g., type of drug, patient, quantity, dose, pharmacy . . . )”) from an electronic medical record system (Brunner: figure 2, i.e., “Physician provides RX” 202 from “Prescriber Platform” 110 to “RX Server” 100; ¶ 0037, i.e., “The prescription information and association with tokens is transmitted to the RX server at 202”; ¶ 0126);
initiating a new prescription transaction for the patient on the blockchain using the prescription, the SPPID, and no patient-identifying information (Brunner: ¶ 0056, i.e., “RX issue transaction is a data record that includes the prescription hash and identifiers for the corresponding physician, pharmacy, and patient,” which Examiner interprets as including the claimed no patient-identifying information because the patient ID is a “unique string” not including the patient’s name or date of birth); 
Yet, Brunner does not explicitly teach, but Blackley teaches, in the same field of endeavor, 
receiving a prescription transaction edit from one or more providers (Blackley: ¶ 0025, i.e., Examiner interprets the “the patient (e.g., in consultation with the prescriber) selects…an alternative medicine” as the claimed prescription transaction edit being received from one or more providers); 
generating a smart contract configured to edit at least one of the plurality of prescription parameters and write an edit record to the blockchain (Blackley: ¶ 0025, i.e., “the BCPM system may record in the blockchain a selected alternative transaction that identifies the selected alternative medicine (if any) and new prescription transaction to override the original prescription transaction”; ¶ 0049, i.e., “Aspects of the BCPM system may be implemented with smart contracts for various transactions”); and 
generating a close record based on the edit record, the close record indicating a drug and a price to be paid and write the close record to the blockchain (Blackley: ¶ 0031, i.e., “an incentive token may specify that the patient will receive a discount when the prescription is next dispensed, a certain percentage discount for in-store or online purchases”; ¶ 0037, i.e., Examiner interprets the “transaction to create an incentive token that is owned by the patient” as the claimed close record; ¶ 0065, i.e., “records in the blockchain an incentive transaction indicating that the patient is owner of an incentive token for the incentive”); and 
initiating one or more digital currency transactions related to the prescription transaction once the close record has been written to the blockchain (Blackley: ¶ 0031, i.e., “if a patient wants to redeem an incentive token when making an in-store purchase, the BCPM application may display a Quick Response (“QR”) code that identifies the incentive token. A point-of-sale system of a pharmacy may be augmented to interface with the BCPM system. In such a case, the point-of-sale system may scan the QR code, adjust a purchase price based on the incentive, and coordinate the recording of an incentive token transaction that inputs the incentive token that is owned by the patient and outputs an incentive token that is owned by the pharmacy”).
The obviousness of combining the teachings of Brunner and Blackley are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 8, Brunner and Blackley teach the method of claim 7, wherein the prescription transaction edit changes a dosage amount or a dosage frequency (Blackley: ¶ 0025, i.e., Examiner interprets “the patient (e.g., in consultation with the prescriber) selects…an alternative medicine” as the claimed changes a dosage amount or a dosage frequency because alternative medicines include different medicines, different dosages, different delivery mechanisms; ¶ 0037, i.e., “the BCPM application may provide a user interface that guides the patient through recommended questions to help in evaluating in consultation with the prescriber the cost/benefit tradeoffs of the different medicines, different dosages, different delivery mechanisms”).
Regarding claim 9, Brunner and Blackley teach the method of Claim 8, wherein the prescription transaction edit is generated from an analysis of received patient clinical data and the electronic prescription (Blackley: ¶ 0025, i.e., Examiner interprets the “alternative medicines” as being generated from the claimed analysis of received patient clinical data and the electronic prescription because the “alternative medicines” are identified by analyzing which ones are “more effective” compared to “the prescribed medicine” and effectiveness is determined by patient-reported outcomes, which are the claimed received patient clinical data; ¶ 0035, i.e., “retrieve approved alternative medicines for a prescribed medicine and/or condition…if the patient-reported outcomes for a medicine indicate that the medicine is not effective at treating a certain condition, then the medicine may be removed as an approved medicine for that condition. As another example, a high-cost medicine may be removed as an approved medicine when a low-cost medicine is identified by patients as being equally effective”).
Regarding claim 10, Brunner and Blackley teach the method of Claim 7, wherein the prescription transaction edit changes the drug prescribed based on potential drug interactions (Blackley: ¶ 0032, i.e., “The validating of a prescription may include the checking of various requirements to ensure…that the prescribed medicine will not interact negatively with other medicines that the patient is taking…The validation of a prescription may be performed when the prescription is written by a prescriber”).
Regarding claim 11, Brunner and Blackley teach the method of Claim 10, wherein the prescription transaction edit is generated from an analysis of transaction information with patient clinical data (Blackley: ¶ 0032, i.e., “The validating of a prescription may include the checking of various requirements to ensure…that the prescribed medicine will not interact negatively with other medicines that the patient is taking”) retrieved from the third-party databases (Blackley: ¶ 0049, i.e., “The patient store may include databases that store the medical history, demographic information, and so on of patients”; ¶ 0054, i.e., “The formulary information may be stored in the patient store”; ¶ 0062, i.e., “records for the patient from the patient store…whether the prescription is a duplicate or near duplicate prescription for the patient”).
Regarding claim 12, Brunner and Blackley teach the method of Claim 11, wherein the third party databases include information about potential drug interactions with other drugs (Blackley: ¶ 0049, i.e., “The drug interaction system…for accessing information describing negative interactions between various drugs”) and patient risk factors (Blackley: ¶ 0049, i.e., “The patient store may include databases that store the medical history, demographic information, and so on of patients”; ¶ 0054, i.e., “The formulary information may be stored in the patient store”; ¶ 0062, i.e., “records for the patient from the patient store…whether the prescription is a duplicate or near duplicate prescription for the patient”).
Regarding claim 13, Brunner teaches an electronic health record data blockchain system configured to process a prescription transaction for a patient, comprising: 
a computer system comprising one or more processors programmed to execute computer program instructions (Brunner: ¶ 0150) to make one or more edits to a prescription transaction stored on the blockchain (Brunner: figure 2, i.e., “RX Server” 100 communicates changes of the prescription 161-164 to “Blockchain” 160; ¶ 0150), including: 
an EHR application programming interface (API) (Brunner: ¶ 0150, i.e., “RX server 100 may include communication lines, or ports to enable the exchange of information with a network and/or other computing platforms”) configured to access and retrieve patient identifiable information (PII) (Brunner: ¶ 0038, i.e., “the physician must provide the following information:”; ¶ 0039, i.e., “Full patient name”; ¶ 0040, i.e., “Patient date of birth”) and generate a non-patient-identifiable Single Purpose Patient ID (SPPID) for a patient (Brunner: ¶ 0032, i.e., “Patient IDs can be derived from a unique string, such as the patient's Social Security Number, and can include a secret salt”; ¶ 0106, i.e., “patientID: The unique ID of the patient that the prescription is made for”), and 
a blockchain API configured to store the SPPID and non-patient-identifying information related to the patient transaction on the blockchain (Brunner: ¶ 0056, i.e., “the prescription hash will be stored on blockchain 160, as RX issue transaction 161…RX issue transaction is a data record that includes the prescription hash and identifiers for the corresponding physician, pharmacy, and patient”)...
Yet, Brunner does not explicitly teach, but Blackley teaches, in the same field of endeavor, 
one or more computer-readable storage media configured to store a blockchain (Blackley: ¶ 0067, i.e., “one or more computer-readable storage mediums storing a blockchain are provided”); and 
a blockchain API (Blackley: ¶ 0051) configured to…edit the prescription transaction on the blockchain (Blackley: ¶ 0025, i.e., “After the patient (e.g., in consultation with the prescriber) selects a medicine (i.e., the prescribed or an alternative medicine), the BCPM system may record in the blockchain a selected alternative transaction that identifies the selected alternative medicine”), execute a smart contract related to the prescription transaction on the blockchain (Blackley: ¶ 0025, i.e., “new prescription transaction to override the original prescription transaction”; ¶ 0049, i.e., “Aspects of the BCPM system may be implemented with smart contracts for various transactions”) and control the execution of digital currency transfers related to the prescription transaction on the blockchain (Blackley: ¶ 0031, i.e., “if a patient wants to redeem an incentive token when making an in-store purchase, the BCPM application may display a Quick Response (“QR”) code that identifies the incentive token. A point-of-sale system of a pharmacy may be augmented to interface with the BCPM system. In such a case, the point-of-sale system may scan the QR code, adjust a purchase price based on the incentive, and coordinate the recording of an incentive token transaction that inputs the incentive token that is owned by the patient and outputs an incentive token that is owned by the pharmacy”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the one or more computer-readable storage media configured to store a blockchain, and a blockchain API configured to…edit the prescription transaction on the blockchain, execute a smart contract related to the prescription transaction on the blockchain and control the execution of digital currency transfers related to the prescription transaction on the blockchain, as taught by Blackley, within the system of Brunner, with the motivation to “discuss options in real time to identify an appropriate medicine, dosage, pharmacy, and so on that will increase the chances of having a prescription dispensed and reduce the chances of an abandonment” (Blackley: ¶ 0026).
Regarding claim 14, Brunner and Blackley teach the electronic health record data blockchain system of Claim 13, wherein the blockchain API edits the prescription transaction by changing a dosage amount or a dosage frequency (Blackley: ¶ 0025, i.e., Examiner interprets “the patient (e.g., in consultation with the prescriber) selects…an alternative medicine” as the claimed changes a dosage amount or a dosage frequency because alternative medicines include different medicines, different dosages, different delivery mechanisms; ¶ 0037, i.e., “the BCPM application may provide a user interface that guides the patient through recommended questions to help in evaluating in consultation with the prescriber the cost/benefit tradeoffs of the different medicines, different dosages, different delivery mechanisms”).
Regarding claim 15, Brunner and Blackley teach the electronic health record data blockchain system of Claim 14, wherein the prescription transaction edit is generated from an analysis of received patient clinical data and the electronic prescription (Blackley: ¶ 0025, i.e., Examiner interprets the “alternative medicines” as being generated from the claimed analysis of received patient clinical data and the electronic prescription because the “alternative medicines” are identified by analyzing which ones are “more effective” compared to “the prescribed medicine” and effectiveness is determined by patient-reported outcomes, which are the claimed received patient clinical data; ¶ 0035, i.e., “retrieve approved alternative medicines for a prescribed medicine and/or condition…if the patient-reported outcomes for a medicine indicate that the medicine is not effective at treating a certain condition, then the medicine may be removed as an approved medicine for that condition. As another example, a high-cost medicine may be removed as an approved medicine when a low-cost medicine is identified by patients as being equally effective”).
Regarding claim 16, Brunner and Blackley teach the electronic health record data blockchain system of Claim 13, wherein the blockchain API edits the prescription transaction by changing the drug prescribed based on potential drug interactions (Blackley: ¶ 0032, i.e., “The validating of a prescription may include the checking of various requirements to ensure…that the prescribed medicine will not interact negatively with other medicines that the patient is taking…The validation of a prescription may be performed when the prescription is written by a prescriber”).
Regarding claim 17, Brunner and Blackley teach the electronic health record data blockchain system of Claim 16, wherein the prescription transaction edit is generated from an analysis of transaction information with patient clinical data (Blackley: ¶ 0032, i.e., “The validating of a prescription may include the checking of various requirements to ensure…that the prescribed medicine will not interact negatively with other medicines that the patient is taking”) retrieved from the third-party databases (Blackley: ¶ 0049, i.e., “The patient store may include databases that store the medical history, demographic information, and so on of patients”; ¶ 0054, i.e., “The formulary information may be stored in the patient store”; ¶ 0062, i.e., “records for the patient from the patient store…whether the prescription is a duplicate or near duplicate prescription for the patient”).
Regarding claim 18, Brunner and Blackley teach the electronic health record data blockchain system of Claim 17, wherein the third party databases include information about potential drug interactions with other drugs (Blackley: ¶ 0049, i.e., “The drug interaction system…for accessing information describing negative interactions between various drugs”) and patient risk factors (Blackley: ¶ 0049, i.e., “The patient store may include databases that store the medical history, demographic information, and so on of patients”; ¶ 0054, i.e., “The formulary information may be stored in the patient store”; ¶ 0062, i.e., “records for the patient from the patient store…whether the prescription is a duplicate or near duplicate prescription for the patient”).
Regarding claim 19, Brunner and Blackley teach the electronic health record data blockchain system of Claim 13, wherein the smart contract exchanges digital currency between the parties involved in the smart contract (Blackley: ¶ 0031, i.e., “if a patient wants to redeem an incentive token when making an in-store purchase, the BCPM application may display a Quick Response (“QR”) code that identifies the incentive token. A point-of-sale system of a pharmacy may be augmented to interface with the BCPM system. In such a case, the point-of-sale system may scan the QR code, adjust a purchase price based on the incentive, and coordinate the recording of an incentive token transaction that inputs the incentive token that is owned by the patient and outputs an incentive token that is owned by the pharmacy”; ¶ 0049, i.e., “Aspects of the BCPM system may be implemented with smart contracts for various transactions”).
Regarding claim 20, Brunner and Blackley teach the electronic health record data blockchain system of Claim 19, wherein the digital currency includes utility tokens or vouchers (Blackley: ¶ 0031, i.e., “if a patient wants to redeem an incentive token when making an in-store purchase, the BCPM application may display a Quick Response (“QR”) code that identifies the incentive token. A point-of-sale system of a pharmacy may be augmented to interface with the BCPM system. In such a case, the point-of-sale system may scan the QR code, adjust a purchase price based on the incentive, and coordinate the recording of an incentive token transaction that inputs the incentive token that is owned by the patient and outputs an incentive token that is owned by the pharmacy”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0206536 A1 teaches administering a prescription, dispensing a drug, and broadcasting transactions to a distributed ledger.
WO 2018/064645 A1 teaches using smart contracts to manage prescriptions.
“DMMS: A Decentralized Blockchain Ledger for the Management of Medication Histories” teaches managing prescriptions using blockchain technology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626